Citation Nr: 1313219	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for thoracic outlet syndrome.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran was in the U.S. Army National Guard and Reserves from 1983 until 2005, including periods of active duty (AD) from June to November 1984, from December 1990 to March 1991, and from January 2003 to February 2004.  His service personnel records (SPRs) also show he had additional active military service in May 1988, August 1992 and from July to August 1995, including on both active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2005, October 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding has been associated with the claims file.

The Board since has remanded the claims for further development on several occasions, initially in August 2010, again in February 2012, and most recently in November 2012.

The initial remand in August 2010 was to obtain the Veteran's military personnel records concerning his service in the U.S. Army Reserves from 1983 to 2005, including determining exactly when he was on ACDUTRA and INACDUTRA, that is, in addition to when he was otherwise on AD.  That remand also was to give him time to identify or submit any additional evidence or argument showing his claimed disabilities are related to this additional service on ACDUTRA or INACDUTRA or to clarify how these disabilities, instead, relate to his AD service.


The February 2012 remand was to contact the National Personnel Records Center (NPRC), the U.S. Army National Guard, and the Adjutant General of his unit, the 162nd Infantry Company of the Oregon Army National Guard, and/or any other appropriate agency, to again try and verify the precise dates of his periods of ACDUTRA and INACDUTRA.  He also was to be given still additional time to identify or submit any additional evidence or argument showing his claimed disabilities are related to this additional service on ACDUTRA or INACDUTRA or to clarify how his disabilities, instead, relate to his AD service.

The most recent remand in November 2012 included providing him adequate VA examinations and opinions concerning these claimed disabilities.

Also in that most recent November 2012 decision, however, the Board granted his additional claim of entitlement to service connection for tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  The Appeals Management Center (AMC) issued a decision later in November 2012 implementing that grant and assigning a 10 percent rating for the tinnitus retroactively effective from February 24, 2004, the day after the Veteran's military service ended when he returned to life as a civilian.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2012).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  And perhaps this is why he has not separately appealed either that rating or effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


The AMC also since has granted service connection for left ear hearing loss in a January 2013 decision, assigning an initial 0 percent, i.e., noncompensable rating retroactively effective as of December 27, 2012, the date of the VA examination the Veteran had on remand concerning this claim.  And, as explained, if he disagrees with this initial rating and effective date, he has to separately appeal these "downstream" issues.  Unless and until he does, there is no remaining claim concerning the hearing loss in his left ear, only instead regarding that in his right ear since the AMC's January 2013 supplemental statement of the case (SSOC) continued to deny service connection for right ear hearing loss and for the thoracic outlet syndrome.  Hence, these are the only two claims still on appeal.

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the file.  These records include VA medical records.  The January 2013 SSOC, however, addressed this additional evidence.


FINDINGS OF FACT

1.  Unlike the hearing loss in his left ear, the most competent and credible, so ultimately probative, evidence indicates the Veteran does not have sufficient hearing loss in his right ear to be considered a ratable disability for VA compensation purposes.

2.  The most competent and credible, so ultimately probative, evidence also indicates his thoracic outlet syndrome did not originate during his active military service and is unrelated to his service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a ratable right ear hearing loss disability due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2012).

2.  His thoracic outlet syndrome also is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified in part at 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete application for benefits, VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, in September 2004, March 2005 and March 2006, prior to initially adjudicating these claims in the June 2005, October 2005 and May 2006 rating decisions at issue, so in the preferred sequence, the Veteran was provided notice of the VCAA.  Additional VCAA letters more recently were sent to him in August 2010 and December 2012.  These letters, especially in combination, indicated the types of information and evidence necessary to substantiate the claims and the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence and both private and VA medical treatment records.  He also received notice in the December 2007 SOC concerning the "downstream" disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  As well, he since has been provided SSOCs in December 2011, September 2012 and January 2013 readjudicating the claims, so since even the provision of this additional notice regarding these "downstream" elements of the claims.  See again Mayfield and Prickett, supra.

And as concerning the duty to assist him with his claims, all relevant evidence necessary for an equitable resolution has been identified and obtained, to the extent possible.  The evidence of record includes his service treatment records (STRs), SPRs, as well as his post-service VA outpatient treatment records, the reports of his VA compensation examinations, including the medical opinions obtained, and statements and testimony from him and his representative.

In April 2010, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  The transcript reflects that the presiding judge fully explained the issues and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position, in accordance with 38 C.F.R. § 3.103(c)(2) and as explained in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The presiding judge identified the material issues - which, at the time, were entitlement to service connection for bilateral (left and right ear) hearing loss, tinnitus, and thoracic outlet syndrome.  Also during the course of the hearing, the presiding judge asked the Veteran to discuss why these disabilities he was claiming were attributable to his military service or dated back to his military service, in other words, why they should be considered service-connected disabilities.  The presiding judge also explained that, in order for service connection for hearing loss to be granted, the Veteran first and most fundamentally needed to have hearing loss sufficiently severe to meet the threshold minimum VA standards of 38 C.F.R. § 3.385, even aside from showing this hearing loss is related or attributable to his service.  And, to this end, the presiding judge asked him what had changed insofar as the status of his hearing acuity since his April 2006 VA compensation examination, during which he was not found to have sufficient hearing loss in this ear to satisfy the requirements of this VA regulation.  Thus, the Board finds that the presiding judge's duties and responsibilities according to 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The Board also sees that the April 2006 and December 2012 VA audiology, peripheral nerves and neurological disorders examination reports reflect that the examiners reviewed the Veteran's relevant medical history, documented his current condition, and rendered appropriate diagnoses and nexus opinions consistent with the other evidence of record and, most importantly, with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the VA medical examinations of record are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board last remanded these claims in November 2012 for obtaining all outstanding VA and private medical records and to provide the Veteran adequate VA examinations.  As the RO/AMC obtained all VA medical records from March 2006 to October 2012, the Veteran was provided notice in December 2012 pertaining to any additional outstanding medical records that he may have or would like VA to obtain, and the VA examiners performed all the testing and evaluation necessary to evaluate his hearing loss and thoracic outlet syndrome claims and complied with the Board's remand instructions in providing December 2012 VA examinations and opinions, the Board is satisfied that the development requested in its November 2012 remand has been satisfactorily completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  But see, too, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with; in other words, there does not have to be "exact" compliance).

The VA audiology report indicates the VA examiner was a licensed audiologist.  Also, the report shows the VA examiner elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the December 2012 VA examination report was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and, as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the December 2012 VA audiology examination report may be accepted as adequate to determine the current disabling factors of his hearing loss, without the need for further examination.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2012).  Therefore, another remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that he has any other evidence to submit to VA or that VA needs to obtain.  There is no indication there exists any additional evidence that has a bearing on these claims that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).  The Veteran's representative did not mention or otherwise refer to any outstanding evidence in her most recent March 2013 statement on VA Form 646.

Governing Statutes, Regulations and Precedent Cases

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military service includes any period of AD or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally 

are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  A particular type of hearing loss, namely, sensorineural hearing loss, since an organic disease of the nervous system, is recognized at chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  Thoracic outlet syndrome is not, however.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).


The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Analysis

Right Ear Hearing Loss

Regarding claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


In statements and testimony during the pendency of this appeal, the Veteran has maintained that his current right ear hearing loss is related to his active military service and, in particular, the result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma).  As already alluded to, service connection already has been granted for the hearing loss in his left ear and for his tinnitus (ringing in his ears), so conceding that he sustained the type of acoustic trauma in service alleged.  But even accepting the occurrence of that relevant injury to his ears in service, it still has to be shown he has resultant disability.  And, unfortunately, unlike the hearing loss in his left ear and tinnitus, there is not also the required indication he has sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards, so the Board regrettably must deny his claim for right ear hearing loss.

In his March 2008 Substantive Appeal, on VA form 9, he alleged that his STRs show a progressive change in his hearing acuity during his times on AD and that his exposure to additional noise during non-military time was not significant enough to have caused his hearing loss, especially since he used protection.

His DD Form 214 from his last period of active service from January 2003 to February 2004 reflects that his Military Occupational Specialty (MOS) was operating room specialist and medical noncommissioned officer.  His STRs, as discussed in further detail below, demonstrate he reported having no history of hearing loss during a May 2003 pre-deployment health assessment and reported having exposure to loud noises and having a ringing in the ears during a September 2003 post-deployment health assessment.  He also indicated in a September 2003 Report of Medical Assessment for the purpose of retirement that he intended to seek VA disability benefits for his hearing impairment.  Therefore, this evidence supports his assertion that he was exposed to excessive noise during his active military service - which, to reiterate, was the basis for granting service connection for the hearing loss in his left ear and for his tinnitus.


His STRs, however, reflect no diagnosis of hearing loss in either ear during his periods of active service, including while on ACDUTRA or INACDUTRA.  A May 1983 enlistment examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
5
0
0
-
0

He also reported having no history of hearing loss in the May 1983 Report of Medical History.  

An August 1988 periodic examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
5
5
0
10
0

At that time he was noted to have hearing within normal limits.  He reported having no history of hearing loss in an August 1988 Report of Medical History.  


An October 1988 examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
5
0

He yet again reported having no history of hearing loss in an October 1988 Report of Medical History.  Additionally, on an October 1988 applicant medical pre-screening form, he reported having no history of ear trouble or loss of hearing.

A January 1991 periodic examination, provided during a period of AD, revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
20
5
5
20
10

He again reported having no history of hearing loss in a January 1991 Report of Medical History


A May 1996 "five year" examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
-
0
LEFT
20
10
0
-
0

It was noted he had no significant interval history.  He reported having no history of hearing loss in a May 1996 Report of Medical History, and no significant interval history was noted at that time.  

A February 1997 "five year" physical examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
5
15
10
LEFT
25
15
15
15
15

So that was the first suggestion of hearing loss, bilaterally, so in each ear in the 500 Hz frequency.  He continued to have normal hearing acuity in all other frequencies tested (1000, 2000, 3000 and 4000 Hz).  It additionally was noted that he was in excellent health.  He reported having no history of hearing loss in a February 1997 Report of Medical History, and no significant interval history was noted.


A November 2001 periodic examination revealed normal findings of the ears and drums upon clinical evaluation, and audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
5
15
25

So, by the time of this additional examination, his hearing acuity had returned to within normal limits in all frequencies and for both ears, including in the 500Hz frequency in which he previously had evidenced hearing loss.  He also confirmed having no history of hearing loss in a November 2001 Report of Medical History and no significant interval history was noted at that time.

In a May 2003 pre-deployment health assessment, he reported having concerns with a skin rash and excessive gas, however, no complaints regarding his hearing were made.  Thereafter, in a September 2003 post-deployment health assessment, he reported sometimes having exposure to loud noises and that he now had a ringing sound in the ears, so tinnitus.  In a September 2003 Report of Medical Assessment for purposes of retirement, he surmised that his overall health was worse since his last medical assessment/physical examination, and he reported having upper respiratory problems.  He also reported suffering from sinus infection and bowel discomfort, for which he had not sought medical care during his AD.  He indicated, however, that he intended to seek VA disability benefits for his hearing impairment once out of service.  His military service ended just a few months later, in February 2004.

The post-service evidence includes VA outpatient treatment reports from March 2006 to October 2012, the reports of VA compensation examinations, and the Veteran's lay testimony provided during his April 2010 Travel Board hearing.  

The VA outpatient treatment reports from March 2006 to October 2012 reflect that hearing impairment was noted in July 2012 and specified as hearing loss and tinnitus.

During an April 2006 VA examination, he reported having exposure to noise generated by heavy equipment, generators, and weapons fire during his active military service.  He also denied having any history of middle ear problems, vertigo or hereditary hearing loss.  He reported having a rhinoplasty in 1994, frequent headaches, periodic recreational noise exposure (from home power tools, chainsaws, and lawn equipment) and occupational noise exposure in construction.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
20
LEFT
15
10
10
10
30

The average pure tone threshold was 9 decibels for the right ear and 15 for the left.  Maryland CNC speech recognition scores were 96 percent in the right ear and 96 percent in the left ear as well.  The examiner found that pure tone air and bone conduction thresholds revealed essentially normal hearing in both ears except for a mild loss at 4000 Hertz in the left ear.  He found speech reception thresholds were in agreement with the pure tone average and word recognition was excellent for both ears.  Ipsilateral and contralateral reflexes could not be assessed bilaterally as the probe seal was not maintained.  Tympanograms were type A bilaterally.  Otoscopy showed visible tympanic membranes bilaterally.  The diagnosis was essentially normal hearing in both ears except for a mild loss at 4000 Hertz in the left ear.  The examiner noted the Veteran did not have hearing loss in the right ear that could be the result of events during his active military service and that the small hearing loss in the left ear did not meet the criteria for a disability under VA regulations.  The examiner indicated nonetheless that this hearing loss was probably present at the time of military activation in 2003.

During his April 2010 Travel Board hearing, the Veteran testified that he had normal hearing prior to entering active service, that he was exposed to loud noises during his active service, and that when he separated from active service he had hearing loss.  This chain of events, then, was reason for associating his hearing loss with his active military service.  His representative argued that, even though the Veteran's hearing loss did not meet the VA criteria for compensation purposes, that it still should be determined service connected.  The Veteran testified that he was exposed to loud noises from the time he joined the military, from field operations, training, and combat training missions with exposure to M16s, field artilleries and similar items.  He also reported having worked with a mechanized infantry operation where "ABCs" were used in a firing center and that he was assigned to various artillery companies, motor companies and engineering companies.  He testified that his company detonated several hundred pounds of explosives at one point to dispose of them in the field operation.  He stated that hearing protection was used, although even using hearing protection sometimes did not help.  He also reported that working in a hospital setting, hearing protection could not be worn.  He testified that a hearing examination was provided at time of separation from active service and that it revealed he only had 96 percent hearing in each ear.  He also reported that his hearing loss was progressive and that his family had complained to him that he could not hear anymore and talked too loud.


During his most recent December 2012 VA examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
35
LEFT
15
10
20
25
40

The average puretone threshold was 20 decibels for the right ear and 24 for the left.  Maryland CNC speech recognition scores were 96 percent in right and 100 percent in the left.  Acoustic intermittence and acoustic reflexes in the right and left ears were normal.  The diagnosis was sensorineural hearing loss in the range of 500 to 4000 Hertz.  He did not report an impact from hearing loss on his daily life or work but did report the impact of his tinnitus.

The examiner found that the Veteran's hearing loss was at least as likely as not caused by or the result of an event in the military service.  She explained that the Veteran was a medic in the Army National Guard from 1983 to 1989 and then worked as an operating room technician from 1989 until 2005 in the Army Reserves.  She noted he was exposed to a variety of noise while in the Guard and Reserves, including generator noise and heavy vehicle noise, both on convoys and while performing vehicle maintenance.  She noted that, at various times, he was exposed to gunfire, flash bang grenades and Howitzer firing.  During field exercises, she noted he did not have any hearing protection.  She also noted that, since 1998, he had owned his own construction company and had always worn hearing protection when required at work.  She indicated the Veteran grew up using a chain saw, but always wore hearing protection while using it, and that, otherwise, his recreational noise exposure was unremarkable.  She noted there was a significant shift in his hearing while he was in service.  She also found that he then currently did not have sufficient hearing loss in his right ear for it to be considered an actual ratable disability according to VA compensation standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

So, after considering the evidence of record as a whole, the Board concludes that service connection for right ear hearing loss is unwarranted simply because the Veteran has not shown he has sufficient hearing loss in his right ear either currently or at any point since the filing of this claim to constitute an actual ratable "disability" according to VA standards, again, meaning according to the threshold minimum requirements of § 3.385.

The results of his April 2006 and December 2012 VA audiological examinations fail to establish a ratable hearing loss "disability" involving this ear.  There, instead, was only sufficient hearing loss in his left ear, which, as mentioned, since has been acknowledged as service connected along with the ringing in his ears (tinnitus).  Thus, since section 3.385, as relevant here, prohibits a finding of a "disability" due to impaired hearing, where the requisite hearing status is not met, it is therefore apparent that any right ear hearing loss (as documented in the audiometric testing conducted in the VA examination reports of April 2006 and December 2012) does not constitute a presently existing disability for which service connection may be granted.

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The Court since has clarified that this requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Here, though, there simply is no showing the Veteran has had sufficient hearing loss in his right ear at any point since the filing of this claim in May 2005 to constitute a ratable disability as determined by § 3.385.


In Brammer v. Derwinski, 3 Vet. App. 223  (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In Degmetich, it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely right ear hearing loss, there can be no valid claim.

The Board cannot reject the Veteran's lay testimony concerning this out of hand, especially since he is competent to say he has had difficulty hearing in his right ear since his military service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, though, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Notably, to the extent he attempts to specify that he had or currently has a ratable hearing loss "disability" for VA compensation purposes - again, meaning according to the threshold minimum requirements of § 3.385 - he is not competent to make this determination since it is based instead on the results of audiometric testing of his hearing acuity at the specified frequencies mentioned of 500, 1000, 2000, 3000, and 4000 Hz, so on objective rather than subjective data.  See again Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  He and his representative acknowledged during the April 2010 hearing before the Board that, even though VA had found that hearing loss was not to a "compensable level", referring to the results of the April 2006 VA compensation examination, they nonetheless did not think an outright denial of service connection was justified, alleging that service connection still should have been awarded, even if at a noncompensable rating.  This indeed since has occurred, however, as the hearing loss in the Veteran's left ear since has been determined to meet the requirements of § 3.385 and, being related to the noise exposure during his military service, provided the grounds for determining the hearing loss in this other ear is a service-connected disability.  The same is true of his tinnitus (the ringing in his ears), as it, too, was conceded to be related to his military service.  The same cannot be said of the hearing loss in his right ear, however, inasmuch as it still does not satisfy the threshold minimum requirements of this VA regulation (§ 3.385) to constitute a ratable disability.  Moreover, the fact that he does not have a ratable disability involving this ear in turn necessarily means there cannot be any attribution of this for all intents and purposes nonexistent disability to his military service.


Consequently, as there is only ratable hearing loss in one ear, his left ear, so unilateral hearing loss as opposed to bilateral hearing loss since not shown to be sufficiently severe in both ears, the appropriate rating based on the results of his April 2006 and more recent December 2012 VA compensation examinations was 0 percent, hence, noncompensable under 38 C.F.R. § 4.85.

As pointed out earlier in this decision, during his hearing he was informed of the essential requirements of 38 C.F.R. § 3.385 and made well aware that in order to establish his entitlement to service connection for hearing loss he needed to show he has sufficient hearing loss (at the time both of his ears were at issue) to meet the threshold minimum standards of § 3.385 to be considered an actual ratable disability for VA compensation purposes.  He has only done this in relation to his left ear, not also his right ear.  Consequently, his claim of entitlement to service connection for right ear hearing loss must be denied since the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Thoracic Outlet Syndrome

In statements and testimony during the pendency of this appeal, the Veteran has maintained that his thoracic outlet syndrome also is related to his military service.

His STRs reflect that a May 1983 enlistment examination revealed no abnormalities of the upper extremities, spine or neurologic system upon clinical evaluation.  In a May 1983 Report of Medical History, he reported having a history of broken bones, specified as fractured toes.  In July and August 1984, he was treated for problems with his elbows, diagnosed as weakness in the upper extremities.  During an August 1988 periodic examination, a clinical evaluation revealed no abnormalities of the upper extremities, spine or neurologic system.  In the August 1988 Report of Medical History, he reported a history of broken bones, specified as a fractured pelvis, which had completely healed with no residuals.

An October 1988 examination revealed no abnormalities of the spine or neurologic system upon clinical evaluation.  The upper extremities, however, were circled and it was noted that the Veteran's elbows did not completely extend.  In an October 1988 Report of Medical History, he reported a history of broken bone and bone, joint or other deformity, specified as a fractured pelvis and hip socket.  His elbows were unable to extend completely back.  On an October 1988 Applicant Medical Prescreening Form, he reported having no history of painful or "trick" joints or loss of movement of any joints and no history of any impaired use of his arms, legs, hands or feet.  A January 1991 periodic examination revealed no abnormalities of his upper extremities, spine or neurologic system upon clinical evaluation.  In a January 1991 Report of Medical History, he reported a history of broken bone and bone, joint or other deformity, specified as a broken pelvis in 1984 and the inability to extend both elbows fully.  

An August 1992 Statement of Medical Examination and Duty Status reflects that he was noted to have pain at the scapulae and mid thoracic spine, which was found to have been incurred in the line of duty when injuring his back while doing sit ups during a period of INACDUTRA.  In August 1993, he was treated for pain in his left elbow from throwing a softball, diagnosed as a contusion of the left elbow.  An August 1995 Statement of Medical Examination and Duty Status revealed that he was treated for left shoulder pain, incurred in the line of duty while assembling a large tent, which had worsened and had become more persistent during a period of ACDUTRA.

A May 1996 "five year" examination revealed no abnormalities of the upper extremities, spine or neurologic system upon clinical evaluation and no significant interval history was noted.  In a May 1996 Report of Medical History, he reported he was in excellent health with no history of any disabilities reported and no significant interval history noted.  A February 1997 "five year" physical examination revealed no findings of an abnormality of the upper extremities, spine or neurologic system upon clinical evaluation, and a summary of diagnoses and defects indicated he was in excellent health.  In an April 1997 Report of Medical History, he reported a history of broken bones and a painful or "trick" shoulder or elbow and the service medical officer noted that, with the fracture there was sometimes a nerve pinching but the Veteran could do civilian work and perform heavy lifting as an operating room technician.  

A November 2001 periodic examination revealed no abnormalities of the upper extremities, spine or neurologic system upon clinical evaluation.  In a November 2001 Report of Medical History, he reported having a history of bone, joint or other deformity, specified as pain in the left knee, and a history of broken bones specified as the left and right elbows.  In a May 2003 pre-deployment health assessment, he reported having concerns with a skin rash and excessive gas, however, no complaints regarding his upper extremities, spine or neurologic disorders were noted.  Thereafter, in a September 2003 post-deployment health assessment, he reported having back pain during his deployment and that he had no numbness or tingling of his hands or feet. In a September 2003 Report of Medical Assessment for purposes of retirement, he reported that his overall health was worse since his last medical assessment/physical examination and he reported having upper respiratory problems.  He also reported that he suffered from a sinus infection and bowel discomfort, for which he did not seek medical care during his AD.  Finally, he reported that he intended to seek VA disability benefits for his hearing impairment.  There was no mention of thoracic outlet syndrome.  His military service ended a few months later, in February 2004.

The post-service evidence includes VA outpatient treatment reports from March 2006 to October 2012, the reports of VA compensation examinations, and the Veteran's lay testimony provided during his April 2010 Travel Board hearing.  

The VA outpatient treatment reports from March 2006 to October 2012 reflect that he was treated for and diagnosed with thoracic outlet syndrome.  But there was no attribution of this disorder to his military service.

During an April 2006 VA nerves and joints examination, he reported a history of numbness in both arms with elevation, which he said also occurred nocturnally and involved his whole arm.  He reported he was able to maintain his grip but had some clumsiness and dropped things.  There was no pain with repetitive movement or numbness.  He indicated he did not receive a relevant diagnosis in the military.  He also did not have any nerve conduction studies.  An X-ray was noted by the examiner as showing cervical ribs at C6 and 7 on the left only.  The Veteran denied neck pain.  There was some pain observed in the anterior left shoulder associated with this, as well, but there was no loss of range of motion or pain with repetitive movement or other symptoms involving the shoulder.  The examiner diagnosed thoracic outlet syndrome of the left upper extremity and, to a lesser degree, of the right upper extremity.  Nerve conduction studies and an electromyograph (EMG) were positive for mild bilateral ulnar nerve entrapments that were determined unrelated to the thoracic outlet syndrome.  Also diagnosed was bursitis of the left shoulder.

During an April 2006 VA neurological disorders examination, the Veteran reported he began having numbness in his arms and hands during the last couple of years, so in 2004 or thereabouts, encompassing his whole arm.  He stated he had to be careful because the numbness was worse on the left than the right.  He also reported that, if he was driving and holding on to the steering wheel, his hand would go numb very easily.  He stated he could not sleep on his left side as it would make the numbness worse.  He felt that he dropped things more.  Usually left-sided numbness came as a result of positioning his arm in specific ways.  The right-sided symptoms also might involve the entire right arm.  The entire arm reportedly felt as if it had fallen asleep, which also happened when he fell asleep on that side.  At the baseline, he admitted to having some ongoing pins and needles sensations in his left hand and complained of left shoulder pain.  He denied any problems with his legs or history of neck pain.  He was assessed with bilateral ulnar neuropathies with compression at the elbow on EMG/nerve conduction velocity (NCV).  The examiner also noted the Veteran had a history of left ulnar contusion at the elbow while in service.  Ultimately, the examiner found that it was as likely as not that the then current left ulnar compression was related to the injury the Veteran had sustained while in service.  She also found that he had bilateral cervical ribs that were likely causing the diffuse numbness in his arms, which were likely secondary to thoracic outlet syndrome.  But she observed this was not a problem that was mentioned in any of the STRs, and in her opinion it was not related to the Veteran's time in service.

During his April 2010 Travel Board hearing, the Veteran and his representative testified that, while he was denied service connection for thoracic outlet syndrome because it was believed to have been caused by only developmental or congenital defects, the medical records demonstrate that trauma in service caused his current thoracic outlet syndrome disability.  The Veteran testified that traumatic experiences to his shoulder blades and arms in service arose from physical training exercises and field operations, in which 60-to-70-pound packs were carried around as well as 50-caliber M16 machine guns.  He reported being treated in sick bay for injuries to his shoulders, including from baseball activities during physical training.  He reportedly began experiencing numbness around seven to eight years earlier, which had progressively gotten worse.  He also testified that any time he raised his hands above his head for any period of time they would go numb and such was noted on his separation examination.  He also specified that his thoracic outlet syndrome was separate from his service-connected left ulnar compression and was also caused by traumatic events during his active military service.  

In a February 2011 VA outpatient treatment report, his history of thoracic outlet syndrome was noted along with a notation that it was mostly neurogenic and most likely secondary to the cervical ribs.  In an April 2011 VA outpatient treatment report, he mentioned having thoracic outlet syndrome, which he believed could be associated with his military service.  Symptoms included upper extremity paresthesia if he used his arms above his head or sometimes at night when lying on his side.  

A December 2012 VA examination of the peripheral nerves reflects that he was again diagnosed with thoracic outlet syndrome of the bilateral upper extremities.  He complained of numbness in his fingers and both hands, which he added sometimes sweeps down from his shoulder to his hands.  Numbness was worse with overhead activity or when he was sleeping the wrong way.  He also complained of pain that went from his shoulders all the way down to his hands.  He reported symptoms beginning around 2004 or 2005 and did not relate them to one specific injury, but did state that he often did a lot of heavy lifting during his military career.  

He worked as a general contractor but could not do any work involving holding things over his head.  He could only work for a maximum of 15 minutes before symptoms became intolerable and he had to rest.  

Following a review of the claims file, the examiner found that it was less likely than not that the Veteran's bilateral thoracic outlet syndrome was related to the activities in service, including the described left shoulder injury from 1995, or was aggravated beyond the natural progression by the activities in service.  He explained that thoracic outlet syndrome was a rare condition, primarily caused by a cervical rib that pushed on the nerves in the upper extremity as the arm was lifted overhead.  The Veteran had cervical ribs (extra ribs) at bilateral C7 and on the left at C6.  The cervical ribs were noted by the examiner as a congenital anatomical abnormality and were not caused by activities in service.  He noted the Veteran did not give a history of any thoracic outlet symptoms at the time of the described shoulder injury in 1995 and records showed pain in the left shoulder but no complaints of numbness in the arms.  The shoulder examination was noted to be normal for both shoulders at the time and there were no residuals of a shoulder injury observed.  The examiner noted the Veteran continued to do manual labor that aggravated his symptoms.  He concluded that it was most likely that his current condition would be the same today even if he never had served in the military and done heavy lifting in the military.  

So, after considering the evidence of record as a whole, the Board concludes that service connection for thoracic outlet syndrome is unwarranted.  Although there is no disputing the Veteran has thoracic outlet syndrome currently, the most competent and credible (and therefore ultimately probative) lay and medical evidence of record does not provide the required linkage between his current thoracic outlet syndrome and his military service, including any period of AD, ACDUTRA or INACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

While the STRs demonstrate treatment during periods of AD, ACDUTRA and INACDUTRA for the Veteran's left shoulder, scapulae and mid-thoracic spine and elbows, these injuries and treatment in service have not been associated with the eventual diagnosis of thoracic outlet syndrome.  Additionally, chronicity (permanency) of disease or injury in service is not shown; at the very least, this is legitimately questionable given the findings in service.  Moreover, according to the recent holding in Walker, since thoracic outlet syndrome is not one of the conditions identified in 38 C.F.R. § 3.309(a) as "chronic", the Veteran cannot in turn establish the required linkage or correlation between his current thoracic outlet syndrome and service merely by showing continuity of symptomatology since service under § 3.303(b).

The post-service medical evidence of record also does not show evidence of thoracic outlet syndrome until it was diagnosed during his April 2006 VA examination, so not until after his service had concluded.  And while this, alone, is not altogether determinative or dispositive of whether he had thoracic outlet syndrome during his service, see 38 C.F.R. § 3.303(d), there has not been the required attribution of this condition to his service.  Indeed, to the contrary, the VA examiners asked to comment on this possibility expressly ruled out this notion, indicating it instead is a congenital or developmental abnormality.

In this regard, both the April 2006 VA examiner and the December 2012 VA examiner found that the Veteran had bilateral cervical ribs that were likely causing the diffuse numbness in his arms, which were likely secondary to thoracic outlet syndrome, but that it was less likely than not that his bilateral thoracic outlet syndrome was related to the activities in service, including the described left shoulder injury from 1995, or aggravated beyond the natural progression by the activities in service.  The December 2012 VA examiner echoed the April 2006 VA examiner's rationale in his explanation, finding that the Veteran had cervical ribs (extra ribs) at bilateral C7 and on the left at C6.  The cervical ribs were noted by the examiner as a congenital anatomical abnormality and were not caused by activities in service.

So these VA examiners have commented unfavorably both in terms of causation (inception in service or a direct correlation to service) and aggravation (chronic worsening of any pre-existing abnormality beyond its natural progression).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases, though not defects, of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder instead is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

While not necessarily using this expressing wording, the VA examiners ruled out each of this posited possibilities.

These VA examination reports and consequent opinions were based on reviews of the claims file, the Veteran's reported history, and a physical examination of the Veteran, and for these reasons are found to be adequate and based on the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  In addition, the VA outpatient treatment records reflect that, in February 2011, the Veteran's history included a notation of thoracic outlet syndrome, which was mostly neurogenic and most likely secondary to the cervical ribs, thereby supporting the VA examiners' opinions.

The Board acknowledges the lay testimony provided by the Veteran during his April 2010 Travel Board hearing that his numbness began seven to eight years earlier, that his thoracic outlet syndrome was related to traumatic events in service, and that this condition was separate from his already service-connected left ulnar compression.  He is competent to attest to when he began experiencing numbness and other symptoms.  He is not however also competent to ascribe these symptoms to a particular diagnosis such as thoracic outlet syndrome and, in turn, attribute this diagnosed condition to disease, injury or event during his military service.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.  Thoracic outlet syndrome is not the type of "simple" condition that is readily amenable to mere lay comment regarding its diagnosis and etiology, instead, it is far more complex, so there necessarily has to be supporting medical evidence, which, unfortunately, in this particular instance there simply is not, only instead medical evidence conclusively against the claim.

Also ultimately, the Veteran's lay testimony regarding continuity of symptoms (numbness, etc.) for the past seven to eight years, as he testified concerning during his April 2010 Travel Board hearing, even to the extent it is competent, is not also credible as it is internally inconsistent and inconsistent with the contemporaneous service records and post-service medical evidence.  Thus, his lay testimony is not ultimately probative.  Notably, the rather recently reported history during his April 2010 Travel Board hearing of numbness beginning seven to eight years earlier is not supported by his STRs and the post-service medical evidence.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  During his April 2006 VA neurological disorders examination, he reported he began having numbness in his arms and hands only in the last couple of years, so meaning since 2004 or thereabouts.  Thereafter, during his December 2012 VA examination he attested that numbness in his upper extremities began in 2004 or 2005, so around the same time as previously alleged.  But at other times he has given differing accounts of just how long he has experienced this numbness and other symptoms, which tends to undermine his credibility in terms of concluding he has had continuous symptoms since his service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  This also is completely ignoring the fact that, according to the recent holding in Walker, he cannot establish the required linkage between his thoracic outlet syndrome and military service merely by showing continuity of symptomatology since his service, inasmuch as this condition is not a "chronic" condition per se under 38 C.F.R. § 3.309(a), so not subject to this pleading exception under § 3.303(b) for conditions that are.

The medical records cited are highly probative both as to his subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements and testimony provided by the Veteran and they are afforded no probative value.

For these reasons and bases, the evidence does not demonstrate any connection between his thoracic outlet syndrome and his military service, irrespective of whether he was on AD, ACDUTRA or INACDUTRA.  Thus, his claim of entitlement to service connection for this condition must be denied since the preponderance of the evidence is against his claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim of entitlement to service connection for right ear hearing loss is denied.  

The claim of entitlement to service connection for thoracic outlet syndrome also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


